FOLEY, J.
The sole question in this workman’s compensation case is the extent of claimant’s disability resulting from a compensable low back strain which she incurred in January 1972 when she was employed as manager of the Gold Bond Gift Center. The Closing and Evaluation Division of the Workmen’s Compensation Board by determination order awarded claimant five percent unscheduled low back disability, equal to 16 degrees. After a hearing, the hearings referee awarded permanent total disability and the Board, reversing the hearings referee, reinstated the Closing and Evaluation Division’s determination order of five percent (16 degrees). Upon appeal the circuit court reinstated the referee’s award of permanent total disability and the State Accident Insurance Fund appeals.
We have reviewed the record and conclude that while claimant is more seriously disabled than the Closing and Evaluation Division and the Board determined, her physical impairment and her age, background and abilities do not demonstrate that she is permanently and totally disabled as the referee and the circuit court concluded. The medical records indicate that claimant has a chronic lumbosacral strain with moderately severe functional overlay. The actual loss of function of the injured part due to the injury is moderate to minimal. We conclude that an award of 160 degrees for permanent partial disability will adequately compensate the claimant.
Affirmed as modified.